Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Eric Innes, D.C.,
(NPI: 1043462096),

Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-09-762
Decision No. CR2094

Date: March 18, 2010

DECISION
The Medicare enrollment application of Petitioner, Eric Innes, D.C., was properly denied.
I. Background

On December 16, 2008, Petitioner, a chiropractor licensed in the State of Florida, signed
a Medicare Enrollment Application, CMS Form 8551, that he mailed on December 17,
2008. CMS Ex. 1, at 5-25. First Coast Service Options (FCSO), the Centers for
Medicare & Medicaid Services (CMS) contractor, notified Petitioner by letter dated April
3, 2009, that his Medicare enrollment application was denied. The notice advised
Petitioner that the denial was pursuant to 42 C.F.R. § 424.530(a)(3)(B) and based on his
felony conviction for federal tax evasion. The notice further advised Petitioner that he
could file a corrective action plan (CAP) within 30 calendar days of the date of the notice
and that he could also request reconsideration of the determination to deny his
enrollment. Centers for Medicare and Medicaid Services Exhibit (CMS Ex.) 1, at 26-27.
Petitioner submitted a CAP dated April 13, 2009. CMS Ex. 1, at 28-30. FCSO notified
Petitioner by letter dated August 1, 2009 that his CAP was not acceptable. CMS Ex. 1, at
35-36. Petitioner also requested reconsideration of the initial determination to deny his
application by letter dated April 13, 2009. CMS Ex. 1, at 31-34. The hearing officer
issued a reconsideration decision on August 18, 2009, in which she upheld the denial of
Petitioner’s application based upon his federal conviction for tax evasion in December
2005. CMS Ex. 1, at 1-4.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
September 21, 2009. The case was assigned to me on October 5, 2009 for hearing and
decision and an Acknowledgement and Prehearing Order was issued at my direction.
CMS filed a motion for summary judgment and supporting brief (CMS Brief) and CMS
exhibits 1 and 2 on November 4, 2009. Petitioner did not file a response to the CMS
motion. Therefore, on January 7, 2010, I issued an order for Petitioner to show cause not
later than January 22, 2010, why this case should not be dismissed for abandonment. On
January 20, 2010, Petitioner filed a response to the CMS motion (P. Brief). On February
2, 2010, I issued an order (with a copy of Petitioner’s response attached) directing that
CMS reply to Petitioner’s response or file a written waiver of its right to reply. On
February 10, 2010, CMS advised my office that it waived further reply. No objection has
been made to my consideration of CMS Exs. | and 2 and they are admitted as evidence.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (Act) (42 U.S.C. § 1395j) established the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.! Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
Administration of the Part B program is through contractors. Act § 1842(a) (42 U.S.C.

' A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not a “provider of services.” Act § 1861(d) (42 U.S.C.
§ 1395x(d)). A “provider of services,” commonly shortened to “provider,” includes
hospitals, critical access hospitals, skilled nursing facilities, comprehensive outpatient
rehabilitation facilities, home health agencies, hospice programs, or a fund described by
section 1814(g) and section 1835(e) of the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)).
The distinction between providers and suppliers is important because they are treated
differently under the Act for some purposes.
§ 1395u(a)). The Act requires the Secretary of Health and Human Services (Secretary) to
issue regulations that establish a process for the enrollment of providers and suppliers.
Pursuant to 42 C.F.R. § 424.505, a provider or supplier must be enrolled in the Medicare
program and be issued a billing number to have billing privileges to be eligible to receive
payment for services rendered to a Medicare-eligible beneficiary.

Qualified physician services are covered by Medicare for those enrolled, subject to some
limitations. Act §§ 1832(a), 1861(s)(1) (42 U.S.C. §§ 1395k(a), 1395x(s)(1)).
“Physician’s services” means professional services performed by physicians, including
surgery, consultation, and home, office, and institutional calls (with certain exceptions).
Act § 1861 (q) (42 U.S.C. § 1395x(q)). The term “physician,” includes a chiropractor
who is licensed as such by a state or is legally authorized to perform the services of a
chiropractor in a state where licensing is not required, and who meets uniform minimum
standards promulgated by the Secretary, but only for the purpose of sections 1861(s)(1)
and 1861(s)(2)(A) and only with respect to treatment by means of manual manipulation
of the spine to correct a subluxation that he is legally authorized to perform by the state
or jurisdiction in which treatment is provided. Act § 1861(r) (42 U.S.C. § 1395(x)(1)); 42
C.F.R. §§ 410.20(b)(5) and 410.21. The Medicare program authorizes Medicare Part B
payments for services provided by physicians. 42 C.F.R. § 410.20. A physician who
wants to bill Medicare or its beneficiaries for Medicare-covered services or supplies must
enroll in the Medicare program. 42 C.F.R. § 424.505.

Section 1842(h)(8) of the Act (42 U.S.C. § 1395u(h)(8)) gives the Secretary discretion to
refuse to enter into an agreement or to terminate or refuse to renew an agreement with a
physician or supplier that “has been convicted of a felony under Federal or State law for
an offense which the Secretary determines is detrimental to the best interests of the
program.” The Secretary has delegated the authority to accept or deny enrollment
applications to CMS. Pursuant to the Secretary’s regulations, CMS may deny a
provider’s or supplier’s enrollment application if the provider or supplier is not in
compliance with Medicare enrollment requirement. 42 C.F.R. § 424.530(a)(1). CMS
may also deny a provider’s or supplier’s enrollment based upon conviction of certain
felonies. The regulation provides:

(a) Reasons for denial. CMS may deny a provider’s or
supplier’s enrollment in the Medicare program for the
following reasons . . .

ok KOK
(3) Felonies. If within the 10 years preceding enrollment or
revalidation of enrollment, the provider, supplier, or any
owner of the provider or supplier, was convicted of a Federal
or State felony offense that CMS has determined to be
detrimental to the best interests of the program and its
beneficiaries. CMS considers the severity of the underlying
offense.
(i) Offenses include —

kK KK
(B) Financial crimes, such as extortion, embezzlement,
income tax evasion, insurance fraud and other similar crimes
for which the individual was convicted, including guilty pleas
and adjudicated pretrial diversions.

42 CFR. § 424.530(a)(3).

A supplier enrollment is considered denied when a supplier is determined to be
“ineligible to receive Medicare billing privileges for Medicare-covered items or services
provide to Medicare beneficiaries” for one of more of the reasons listed in 42 C.F.R. §
424.530. 42 C.F.R. § 424.502. When a supplier’s enrollment application has been
denied, the CMS contractor notifies the supplier in writing and explains the reasons for
the determination and provides information regarding the supplier’s right to appeal. 42
C.F.R. § 498.20(a); Medicare Program Integrity Manual (MPIM), Chapter 10 -
Healthcare Provider/Supplier Enrollment, §§ 6.2, 13.2. The supplier may submit a
written request for reconsideration to CMS. 42 C.F.R. § 498.22(a). CMS must give
notice of its reconsidered determination to the supplier, giving the reasons for its
determination and specifying the conditions or requirements the supplier failed to meet.
42 CF.R. § 498.25. If the CMS decision on reconsideration is unfavorable to the
supplier, the Act provides for a hearing by an ALJ and judicial review. Act § 1866(j) (42
USS.C. § 1395cc(j)).

B. Issue

Whether Petitioner met the requirements for participation in Medicare when
the reconsideration decision was made. 73 Fed. Reg. 36,448, 36,452 (June
24, 2008).

C. Findings of Fact, Conclusions of Law, and Analysis.
My conclusions of law are set forth in bold followed by the pertinent facts and analysis.
1. Summary judgment is appropriate.
Summary judgment is appropriate and no hearing is required where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party must prevail as a matter

of law even if all disputed facts are resolved in favor of the party against whom the
motion is made. See White Lake Family Medicine, P.C., DAB No. 1951 (2004); Lebanon
Nursing and Rehabilitation Center, DAB No. 1918 (2004). A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, Inc., DAB CR672 (2000); New Life Plus Center, CMHC, DAB CR700 (2000).

There is no dispute that on December 2, 2005, Petitioner was convicted in the U.S.
District Court, Southern District of Florida of three felony counts of federal tax evasion.
P. Brief at 2-3; Request for Hearing at 2-4; CMS Ex. 1, at 7-10. Petitioner identifies no
other material fact that is in dispute. Petitioner advances only arguments that I may not
consider in deciding this case. This case must be decided against Petitioner as a matter of
law based on the undisputed material facts. Accordingly, summary judgment is
appropriate.

2. There is a proper basis for denial of Petitioner’s enrollment
application.

Petitioner admits that on December 2, 2005, he was convicted in the U.S. District Court,
Southern District of Florida of three felony counts of federal tax evasion. CMS Ex. 1, at
9. On December 17, 2008, Petitioner mailed his Medicare Enrollment Application
requesting to enroll in the Medicare program as a chiropractor. CMS Ex. 1, at 5-25.
Petitioner revealed the fact of his conviction and his sentence in his enrollment
application. CMS Ex. 1, at 7-10. Petitioner cannot dispute that his December 2005
conviction occurred within the 10 years preceding the filing of his enrollment application
in December 2008.

Section 1842(h)(8) of the Act is clear that the Secretary may refuse to enroll a provider or
supplier who has a felony conviction of an offense that the Secretary determines is
detrimental to the best interests of the program. The Secretary has specifically provided
by regulation that felony tax evasion is an offense that is detrimental to the best interest
of the program. The Secretary has further provided that if conviction of felony tax
evasion occurred within 10 years preceding the date of application for enrollment the
application may be denied on that basis by CMS or its contractor. 42 C.F.R. §
424.530(a)(3)(i)(B). Accordingly, I conclude that CMS had a legal basis to deny
Petitioner’s enrollment in Medicare.
Petitioner asks that I allow him to re-enroll’ in the Medicare program. P. Brief at 1.
Petitioner argues that it is in the government’s best interest to permit him to participate in
Medicare because: (1) he earns more money to pay toward his tax debt; and (2) he
provides a service to Medicare-eligible beneficiaries in his area. He also argues that the
facts of his case show he is no threat to the Medicare program. Petitioner argues that he
never evaded taxes rather he concluded that he had no obligation to pay taxes. Petitioner
states that he was released from federal prison in August 2008; his chiropractic license
was reinstated in August 2008; and he has been practicing since September 2008. He
graduated from Cleveland Chiropractic College in 1976 and has been in practice since
1977. He also states he paid taxes until 1992 when he determined there was no legal
requirement for him to pay taxes. Petitioner asserts that he currently pays his taxes and is
making payment of back taxes, interest, and penalties. He asserts that the offenses of
which he was convicted are not detrimental to the best interests of the Medicare program.
P. Brief; Request for Hearing.

The Secretary has specifically identified a felony conviction of tax evasion to be
detrimental to the best interests of the program. 42 C.F.R. § 424.530(a)(3)(i)(B). Iam
bound to follow the Secretary’s regulations and have no authority to determine that
Petitioner’s offense of tax evasion is not detrimental. Furthermore, the regulations
specifically grant CMS the discretion to deny Petitioner’s enrollment based upon his
conviction of an offense that the Secretary has determined is detrimental to the best
interests of the program. I have no authority under the Act or regulations to look behind
CMS’s exercise of its discretion or to substitute my judgment for that of CMS. Letantia
Bussell, M.D., DAB No. 2196, at 12-13 (2008); cf: Michael J. Rosen, M.D., DAB No.
2096 (2007), at 14. Accordingly, I conclude that Petitioner’s objections and arguments
are without merit.

II. Conclusion

Petitioner’s application to enroll in Medicare was properly denied.

/s/
Keith W. Sickendick
Administrative Law Judge

> Petitioner states that he was previously enrolled in Medicare and he requests to “re
enroll.” Request for Hearing at 1; P. Brief at 1. The application process to which
Petitioner is subject does not distinguish between initial enrollments and re-enrollments.
